Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
The office deletes the phrase “i.e.” from page 5, line 3 of claim 1. 
Notice of Allowance 
Claims 7-12 are allowed.  All rejections are withdrawn.  The amendments dated 6-27-2019 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 7 and 12.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  monitoring system for a planter, said system comprising a computer, a drive motor, a unit speed fusion module, 
a seeding flow rate monitoring module, 
a decision module for theoretical rotation speed of the drive motor, a rotation speed deviation inference module, 
a control parameter tuning module, an adjusting module for adjusting rotation speed of seeding shaft, and a control module for controlling rotation speed of seeding shaft;
a positioning signal receiver fixed on a top of a cab, and configured to receive a geographic position signal, the positioning signal receiver being connected with the decision module for theoretical rotation speed of the drive motor, the decision module for theoretical rotation speed of drive motor being configured to convert the geographic position signal into 
a theoretical seeding amount Q in the area by a look-up table method according to O = f(N,,E,,), where N, is a north latitude coordinate of the planter and E, is an east longitude coordinate of the planter;
a speed sensor mounted on a drive wheel of the planter to measure the rotation speed of the drive wheel of the planter; the speed sensor being connected with the unit speed fusion module, and the drive wheel rotation speed n,, of the planter at the uth sampling period being used as an input of the unit speed fusion module;  
an acceleration sensor installed on a cross beam of the planter frame,


    PNG
    media_image1.png
    666
    946
    media_image1.png
    Greyscale
n,-1 18 the drive wheel rotation speed of planter at the (u-1)th sampling, round/min; when u equals to 1, m9 equals to 0;
D is the drive wheel diameter of the planter, m:;
a, is the acceleration rotation speed of the planter at the wth sampling, m/s’;
V,.1 is the speed of planter at (u-1)th sampling, m/s; when w equals to 1, vg equals to 0;
u is the current sampling number of times, 1<u<m, m is the total sampling number of times, and sampling period T is the time interval from (u-1)th sampling to uth sampling, and T is a constant;
wherein flow rate sensors are installed on each seeding opening of planter for
measuring the flow rate of each seeding opening; said flow rate sensors being
 connected with the seeding flow rate monitoring module and the flow rate on each

    PNG
    media_image2.png
    647
    958
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    721
    937
    media_image3.png
    Greyscale


 inference module, in which the rotation speed deviation e, is obtained by the actual rotation speed nRof the drive motor and the theoretical rotation speed niof the seeding shaft via differential gate operation, 
wherein the controlling parameter tuning module is connected with a rotation speed deviation inference module, the rotation speed deviation e, is inputted to the controlling parameter tuning module; through the calculation of fuzzy neural network, a proportional coefficient K, an integral coefficient Ki and a differential coefficient Kat the uth sampling are obtained, wherein: 

    PNG
    media_image4.png
    483
    725
    media_image4.png
    Greyscale


where e, is a rotation speed deviation at the uth sampling; Ae, is a variable of the rotation speed deviations between two adjacent sampling periods, 
and eg is the initial value and eg equals to 0; m, is a mean value of the jth fuzzy subset corresponding to the rotation speed deviation e,, 7 is a number of fuzzy subsets corresponding to the rotation speed  m', is a mean value of the kth fuzzy subset corresponding to the variable of the rotation speed deviation Ae,; k is the number of the fuzzy subsets corresponding to the variable of the rotation speed deviation Ae,, and the optimal interval is {keN|S<k<1l}; O; is a standard deviation of the jth fuzzy subset corresponding to rotation speed deviation e,; O'; is a standard deviation of kth fuzzy subset corresponding to rotation speed deviation variable Ae,; Pp Or is a corrected weight coefficient of the proportional parameter; Orn is a corrected weight coefficient of the integral parameter; Or ; a . ; is a corrected weight coefficient of the differential parameter; wherein the controlling parameter tuning module is connected with the adjusting module for rotation speed of seeding shaft, the proportional coefficient KP, the integral coefficient Kj, the differential coefficient K¢, at the wth sampling are used as the input of the adjusting module for adjusting rotation speed of seeding shaft; the rotation speed deviation inference module is connected with the adjusting module for adjusting rotation speed of seeding shaft, and the rotation speed deviation e, is used as the input of the adjusting module for adjusting rotation speed of seeding shaft; the adjusting module for rotation speed of seeding shaft converts the input proportional coefficient K;, the integral coefficient Ki, the differential coefficient K2 and the rotation speed deviation e, at the uth sampling into the output of adjusting speed nj by the incremental PID algorithm, wherein: 

    PNG
    media_image5.png
    594
    957
    media_image5.png
    Greyscale
”,
	Chinese Patent Pub. No.: CN 106444607B to Fuzhou discloses a collaborative control of different robot controllers. The specification recites “…Specific implementation step is as follows：
（1）A Zu river robots execute corresponding movement according to the path that industrial configuration software has been planned, and are passed by The motion state data such as angle be back to controller PLC A ' in real time.
（2）Controller PLC B ' into row data communication, complete data more by data exchange software and controller PLC A ' It is new with it is synchronous.
（3）B groups robot of Mitsubishi is by the data of the corresponding storage areas Read Controller PLC B ', and just with kinematics Solution finds out corresponding pose, executes corresponding track movement.
（4）Each controller sends monitor command to respective robot, acquires all capable of being monitored letters of robot in real time Breath, and by information storage in specified region of memory.
（5）Using industrial configuration software, the real time kinematics situation of two groups of industrial robots of monitoring and analysis, experimental result table Bright, Liang Zu robots realize good servo control”. This is silent as to the formula for the seeding operation of claim 7. 
	The reference is silent as to “[a]  monitoring system for a planter, said system comprising a computer, a drive motor, a unit speed fusion module, 
a seeding flow rate monitoring module, 
a decision module for theoretical rotation speed of the drive motor, a rotation speed deviation inference module, 
a control parameter tuning module, an adjusting module for adjusting rotation speed of seeding shaft, and a control module for controlling rotation speed of seeding shaft;
a positioning signal receiver fixed on a top of a cab, and configured to receive a geographic position signal, the positioning signal receiver being connected with the decision module for theoretical rotation speed of the drive motor, the decision module for theoretical rotation speed of drive motor being configured to convert the geographic position signal into 
a theoretical seeding amount Q in the area by a look-up table method according to O = f(N,,E,,), where N, is a north latitude coordinate of the planter and E, is an east longitude coordinate of the planter;
a speed sensor mounted on a drive wheel of the planter to measure the rotation speed of the drive wheel of the planter; the speed sensor being connected with the unit speed fusion module, and the drive wheel rotation speed n,, of the planter at the uth sampling period being used as an input of the unit speed fusion module;  
an acceleration sensor installed on a cross beam of the planter frame,


    PNG
    media_image1.png
    666
    946
    media_image1.png
    Greyscale
n,-1 18 the drive wheel rotation speed of planter at the (u-1)th sampling, round/min; when u equals to 1, m9 equals to 0;
D is the drive wheel diameter of the planter, m:;
a, is the acceleration rotation speed of the planter at the wth sampling, m/s’;
V,.1 is the speed of planter at (u-1)th sampling, m/s; when w equals to 1, vg equals to 0;
u is the current sampling number of times, 1<u<m, m is the total sampling number of times, and sampling period T is the time interval from (u-1)th sampling to uth sampling, and T is a constant;
wherein flow rate sensors are installed on each seeding opening of planter for
measuring the flow rate of each seeding opening; said flow rate sensors being
 connected with the seeding flow rate monitoring module and the flow rate on each

    PNG
    media_image2.png
    647
    958
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    721
    937
    media_image3.png
    Greyscale


 inference module, in which the rotation speed deviation e, is obtained by the actual rotation speed nRof the drive motor and the theoretical rotation speed niof the seeding shaft via differential gate operation, 
wherein the controlling parameter tuning module is connected with a rotation speed deviation inference module, the rotation speed deviation e, is inputted to the controlling parameter tuning module; through the calculation of fuzzy neural network, a proportional coefficient K, an integral coefficient Ki and a differential coefficient Kat the uth sampling are obtained, wherein: 

    PNG
    media_image4.png
    483
    725
    media_image4.png
    Greyscale


where e, is a rotation speed deviation at the uth sampling; Ae, is a variable of the rotation speed deviations between two adjacent sampling periods, 
and eg is the initial value and eg equals to 0; m, is a mean value of the jth fuzzy subset corresponding to the rotation speed deviation e,, 7 is a number of fuzzy subsets corresponding to the rotation speed  m', is a mean value of the kth fuzzy subset corresponding to the variable of the rotation speed deviation Ae,; k is the number of the fuzzy subsets corresponding to the variable of the rotation speed deviation Ae,, and the optimal interval is {keN|S<k<1l}; O; is a standard deviation of the jth fuzzy subset corresponding to rotation speed deviation e,; O'; is a standard deviation of kth fuzzy subset corresponding to rotation speed deviation variable Ae,; Pp Or is a corrected weight coefficient of the proportional parameter; Orn is a corrected weight coefficient of the integral parameter; Or ; a . ; is a corrected weight coefficient of the differential parameter; wherein the controlling parameter tuning module is connected with the adjusting module for rotation speed of seeding shaft, the proportional coefficient KP, the integral coefficient Kj, the differential coefficient K¢, at the wth sampling are used as the input of the adjusting module for adjusting rotation speed of seeding shaft; the rotation speed deviation inference module is connected with the adjusting module for adjusting rotation speed of seeding shaft, and the rotation speed deviation e, is used as the input of the adjusting module for adjusting rotation speed of seeding shaft; the adjusting module for rotation speed of seeding shaft converts the input proportional coefficient K;, the integral coefficient Ki, the differential coefficient K2 and the rotation speed deviation e, at the uth sampling into the output of adjusting speed nj by the incremental PID algorithm, wherein: 

    PNG
    media_image5.png
    594
    957
    media_image5.png
    Greyscale
”,

	Chinese Patent Pub. No.: CN 108293715 a teaches a planting and a seeding method where a selection of fertilizer that is organic is provided for a controlled seeding operation.  This is silent as to the formula for the seeding operation of claim 7.
The ‘715 is silent as to “[a]  monitoring system for a planter, said system comprising a computer, a drive motor, a unit speed fusion module, 
a seeding flow rate monitoring module, 
a decision module for theoretical rotation speed of the drive motor, a rotation speed deviation inference module, 
a control parameter tuning module, an adjusting module for adjusting rotation speed of seeding shaft, and a control module for controlling rotation speed of seeding shaft;
a positioning signal receiver fixed on a top of a cab, and configured to receive a geographic position signal, the positioning signal receiver being connected with the decision module for theoretical rotation speed of the drive motor, the decision module for theoretical rotation speed of drive motor being configured to convert the geographic position signal into 
a theoretical seeding amount Q in the area by a look-up table method according to O = f(N,,E,,), where N, is a north latitude coordinate of the planter and E, is an east longitude coordinate of the planter;
a speed sensor mounted on a drive wheel of the planter to measure the rotation speed of the drive wheel of the planter; the speed sensor being connected with the unit speed fusion module, and the drive wheel rotation speed n,, of the planter at the uth sampling period being used as an input of the unit speed fusion module;  
an acceleration sensor installed on a cross beam of the planter frame,


    PNG
    media_image1.png
    666
    946
    media_image1.png
    Greyscale
n,-1 18 the drive wheel rotation speed of planter at the (u-1)th sampling, round/min; when u equals to 1, m9 equals to 0;
D is the drive wheel diameter of the planter, m:;
a, is the acceleration rotation speed of the planter at the wth sampling, m/s’;
V,.1 is the speed of planter at (u-1)th sampling, m/s; when w equals to 1, vg equals to 0;
u is the current sampling number of times, 1<u<m, m is the total sampling number of times, and sampling period T is the time interval from (u-1)th sampling to uth sampling, and T is a constant;
wherein flow rate sensors are installed on each seeding opening of planter for
measuring the flow rate of each seeding opening; said flow rate sensors being
 connected with the seeding flow rate monitoring module and the flow rate on each

    PNG
    media_image2.png
    647
    958
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    721
    937
    media_image3.png
    Greyscale


 inference module, in which the rotation speed deviation e, is obtained by the actual rotation speed nRof the drive motor and the theoretical rotation speed niof the seeding shaft via differential gate operation, 
wherein the controlling parameter tuning module is connected with a rotation speed deviation inference module, the rotation speed deviation e, is inputted to the controlling parameter tuning module; through the calculation of fuzzy neural network, a proportional coefficient K, an integral coefficient Ki and a differential coefficient Kat the uth sampling are obtained, wherein: 

    PNG
    media_image4.png
    483
    725
    media_image4.png
    Greyscale


where e, is a rotation speed deviation at the uth sampling; Ae, is a variable of the rotation speed deviations between two adjacent sampling periods, 
and eg is the initial value and eg equals to 0; m, is a mean value of the jth fuzzy subset corresponding to the rotation speed deviation e,, 7 is a number of fuzzy subsets corresponding to the rotation speed  m', is a mean value of the kth fuzzy subset corresponding to the variable of the rotation speed deviation Ae,; k is the number of the fuzzy subsets corresponding to the variable of the rotation speed deviation Ae,, and the optimal interval is {keN|S<k<1l}; O; is a standard deviation of the jth fuzzy subset corresponding to rotation speed deviation e,; O'; is a standard deviation of kth fuzzy subset corresponding to rotation speed deviation variable Ae,; Pp Or is a corrected weight coefficient of the proportional parameter; Orn is a corrected weight coefficient of the integral parameter; Or ; a . ; is a corrected weight coefficient of the differential parameter; wherein the controlling parameter tuning module is connected with the adjusting module for rotation speed of seeding shaft, the proportional coefficient KP, the integral coefficient Kj, the differential coefficient K¢, at the wth sampling are used as the input of the adjusting module for adjusting rotation speed of seeding shaft; the rotation speed deviation inference module is connected with the adjusting module for adjusting rotation speed of seeding shaft, and the rotation speed deviation e, is used as the input of the adjusting module for adjusting rotation speed of seeding shaft; the adjusting module for rotation speed of seeding shaft converts the input proportional coefficient K;, the integral coefficient Ki, the differential coefficient K2 and the rotation speed deviation e, at the uth sampling into the output of adjusting speed nj by the incremental PID algorithm, wherein: 

    PNG
    media_image5.png
    594
    957
    media_image5.png
    Greyscale
”,

	Chinese Patent Pub. No.: CN102754545 A discloses “…a seeding machine comprises a line unit, the line unit has a ditcher, seeding mechanism and for driving the metering motor; and on the land in the seeding operation a control system; the control system comprises a seed sensor associated with the seed, the control system adapted to operate the motor prior to planting seed in seeding operation, in the packing operation driving mechanism for seed filling device, and in response to the associated seed sensor detects the seed so as to stop the motor. thereby moving seeder seeding operation start on the farmland, seed is immediately discharged from the seeding device”.
	The reference is silent as to the formulae of claim 7. 
The ‘545 is silent as to “[a]  monitoring system for a planter, said system comprising a computer, a drive motor, a unit speed fusion module, 
a seeding flow rate monitoring module, 
a decision module for theoretical rotation speed of the drive motor, a rotation speed deviation inference module, 
a control parameter tuning module, an adjusting module for adjusting rotation speed of seeding shaft, and a control module for controlling rotation speed of seeding shaft;
a positioning signal receiver fixed on a top of a cab, and configured to receive a geographic position signal, the positioning signal receiver being connected with the decision module for theoretical rotation speed of the drive motor, the decision module for theoretical rotation speed of drive motor being configured to convert the geographic position signal into 
a theoretical seeding amount Q in the area by a look-up table method according to O = f(N,,E,,), where N, is a north latitude coordinate of the planter and E, is an east longitude coordinate of the planter;
a speed sensor mounted on a drive wheel of the planter to measure the rotation speed of the drive wheel of the planter; the speed sensor being connected with the unit speed fusion module, and the drive wheel rotation speed n,, of the planter at the uth sampling period being used as an input of the unit speed fusion module;  
an acceleration sensor installed on a cross beam of the planter frame,


    PNG
    media_image1.png
    666
    946
    media_image1.png
    Greyscale
n,-1 18 the drive wheel rotation speed of planter at the (u-1)th sampling, round/min; when u equals to 1, m9 equals to 0;
D is the drive wheel diameter of the planter, m:;
a, is the acceleration rotation speed of the planter at the wth sampling, m/s’;
V,.1 is the speed of planter at (u-1)th sampling, m/s; when w equals to 1, vg equals to 0;
u is the current sampling number of times, 1<u<m, m is the total sampling number of times, and sampling period T is the time interval from (u-1)th sampling to uth sampling, and T is a constant;
wherein flow rate sensors are installed on each seeding opening of planter for
measuring the flow rate of each seeding opening; said flow rate sensors being
 connected with the seeding flow rate monitoring module and the flow rate on each

    PNG
    media_image2.png
    647
    958
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    721
    937
    media_image3.png
    Greyscale


 inference module, in which the rotation speed deviation e, is obtained by the actual rotation speed nRof the drive motor and the theoretical rotation speed niof the seeding shaft via differential gate operation, 
wherein the controlling parameter tuning module is connected with a rotation speed deviation inference module, the rotation speed deviation e, is inputted to the controlling parameter tuning module; through the calculation of fuzzy neural network, a proportional coefficient K, an integral coefficient Ki and a differential coefficient Kat the uth sampling are obtained, wherein: 

    PNG
    media_image4.png
    483
    725
    media_image4.png
    Greyscale


where e, is a rotation speed deviation at the uth sampling; Ae, is a variable of the rotation speed deviations between two adjacent sampling periods, 
and eg is the initial value and eg equals to 0; m, is a mean value of the jth fuzzy subset corresponding to the rotation speed deviation e,, 7 is a number of fuzzy subsets corresponding to the rotation speed  m', is a mean value of the kth fuzzy subset corresponding to the variable of the rotation speed deviation Ae,; k is the number of the fuzzy subsets corresponding to the variable of the rotation speed deviation Ae,, and the optimal interval is {keN|S<k<1l}; O; is a standard deviation of the jth fuzzy subset corresponding to rotation speed deviation e,; O'; is a standard deviation of kth fuzzy subset corresponding to rotation speed deviation variable Ae,; Pp Or is a corrected weight coefficient of the proportional parameter; Orn is a corrected weight coefficient of the integral parameter; Or ; a . ; is a corrected weight coefficient of the differential parameter; wherein the controlling parameter tuning module is connected with the adjusting module for rotation speed of seeding shaft, the proportional coefficient KP, the integral coefficient Kj, the differential coefficient K¢, at the wth sampling are used as the input of the adjusting module for adjusting rotation speed of seeding shaft; the rotation speed deviation inference module is connected with the adjusting module for adjusting rotation speed of seeding shaft, and the rotation speed deviation e, is used as the input of the adjusting module for adjusting rotation speed of seeding shaft; the adjusting module for rotation speed of seeding shaft converts the input proportional coefficient K;, the integral coefficient Ki, the differential coefficient K2 and the rotation speed deviation e, at the uth sampling into the output of adjusting speed nj by the incremental PID algorithm, wherein: 

    PNG
    media_image5.png
    594
    957
    media_image5.png
    Greyscale
”,

	U.S. Patent No.: US5684691A to Orbach teaches a control signal for an agricultural device.  The device has a draft sensor for detecting draft force on the implement caused by interaction of the implement with the ground and for generating draft force signals representative thereof;
a draft force command device configured to generate draft force reference signals;
a control circuit coupled to the draft sensor, to the draft force command device and to the actuator, the control circuit determining draft force error values based upon the difference between the draft force signals and the draft force reference signals and generating control signals for causing movement of the actuator based at least upon the draft force error values, the control circuit generating the control signals in the form of pulse-width-modulated signals having predetermined duty cycles, the rate of movement of the actuator being proportional to the duty cycle of the control signals; and
a response signal generating circuit coupled to the control circuit to automatically limit a response rate of the actuator in response to the control signals by limiting the duty cycle of the control signals”. See claim 1.
	Orbach is silent as to the formulae of claim 7.
Orbach is silent as to “[a]  monitoring system for a planter, said system comprising a computer, a drive motor, a unit speed fusion module, 
a seeding flow rate monitoring module, 
a decision module for theoretical rotation speed of the drive motor, a rotation speed deviation inference module, 
a control parameter tuning module, an adjusting module for adjusting rotation speed of seeding shaft, and a control module for controlling rotation speed of seeding shaft;
a positioning signal receiver fixed on a top of a cab, and configured to receive a geographic position signal, the positioning signal receiver being connected with the decision module for theoretical rotation speed of the drive motor, the decision module for theoretical rotation speed of drive motor being configured to convert the geographic position signal into 
a theoretical seeding amount Q in the area by a look-up table method according to O = f(N,,E,,), where N, is a north latitude coordinate of the planter and E, is an east longitude coordinate of the planter;
a speed sensor mounted on a drive wheel of the planter to measure the rotation speed of the drive wheel of the planter; the speed sensor being connected with the unit speed fusion module, and the drive wheel rotation speed n,, of the planter at the uth sampling period being used as an input of the unit speed fusion module;  
an acceleration sensor installed on a cross beam of the planter frame,


    PNG
    media_image1.png
    666
    946
    media_image1.png
    Greyscale
n,-1 18 the drive wheel rotation speed of planter at the (u-1)th sampling, round/min; when u equals to 1, m9 equals to 0;
D is the drive wheel diameter of the planter, m:;
a, is the acceleration rotation speed of the planter at the wth sampling, m/s’;
V,.1 is the speed of planter at (u-1)th sampling, m/s; when w equals to 1, vg equals to 0;
u is the current sampling number of times, 1<u<m, m is the total sampling number of times, and sampling period T is the time interval from (u-1)th sampling to uth sampling, and T is a constant;
wherein flow rate sensors are installed on each seeding opening of planter for
measuring the flow rate of each seeding opening; said flow rate sensors being
 connected with the seeding flow rate monitoring module and the flow rate on each

    PNG
    media_image2.png
    647
    958
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    721
    937
    media_image3.png
    Greyscale


 inference module, in which the rotation speed deviation e, is obtained by the actual rotation speed nRof the drive motor and the theoretical rotation speed niof the seeding shaft via differential gate operation, 
wherein the controlling parameter tuning module is connected with a rotation speed deviation inference module, the rotation speed deviation e, is inputted to the controlling parameter tuning module; through the calculation of fuzzy neural network, a proportional coefficient K, an integral coefficient Ki and a differential coefficient Kat the uth sampling are obtained, wherein: 

    PNG
    media_image4.png
    483
    725
    media_image4.png
    Greyscale


where e, is a rotation speed deviation at the uth sampling; Ae, is a variable of the rotation speed deviations between two adjacent sampling periods, 
and eg is the initial value and eg equals to 0; m, is a mean value of the jth fuzzy subset corresponding to the rotation speed deviation e,, 7 is a number of fuzzy subsets corresponding to the rotation speed  m', is a mean value of the kth fuzzy subset corresponding to the variable of the rotation speed deviation Ae,; k is the number of the fuzzy subsets corresponding to the variable of the rotation speed deviation Ae,, and the optimal interval is {keN|S<k<1l}; O; is a standard deviation of the jth fuzzy subset corresponding to rotation speed deviation e,; O'; is a standard deviation of kth fuzzy subset corresponding to rotation speed deviation variable Ae,; Pp Or is a corrected weight coefficient of the proportional parameter; Orn is a corrected weight coefficient of the integral parameter; Or ; a . ; is a corrected weight coefficient of the differential parameter; wherein the controlling parameter tuning module is connected with the adjusting module for rotation speed of seeding shaft, the proportional coefficient KP, the integral coefficient Kj, the differential coefficient K¢, at the wth sampling are used as the input of the adjusting module for adjusting rotation speed of seeding shaft; the rotation speed deviation inference module is connected with the adjusting module for adjusting rotation speed of seeding shaft, and the rotation speed deviation e, is used as the input of the adjusting module for adjusting rotation speed of seeding shaft; the adjusting module for rotation speed of seeding shaft converts the input proportional coefficient K;, the integral coefficient Ki, the differential coefficient K2 and the rotation speed deviation e, at the uth sampling into the output of adjusting speed nj by the incremental PID algorithm, wherein: 

    PNG
    media_image5.png
    594
    957
    media_image5.png
    Greyscale
”,

	International Patent Pub. No.: WO 2008086318 A1 discloses “…Speed Window 1022: The Speed Window 1022 preferably displays the velocity 1168 of the planter in miles per hour (mph). In the preferred embodiment, the velocity 1168 is preferably averaged over the last five seconds of data collected by the GPS unit 100 unless the planter acceleration (ΔV/Δt) is greater than lmph/sec, in which event, the velocity 1168 is preferably displayed as the actual velocity collected by the GPS unit 100”.
	At page 13 the seed population is determined by a seed count that is a total number of seeds by a row and spacing and distribution as follows:

    PNG
    media_image6.png
    316
    556
    media_image6.png
    Greyscale

The reference is silent as to the formulae of claim 7.
	The ‘318 is silent as to “[a]  monitoring system for a planter, said system comprising a computer, a drive motor, a unit speed fusion module, 
a seeding flow rate monitoring module, 
a decision module for theoretical rotation speed of the drive motor, a rotation speed deviation inference module, 
a control parameter tuning module, an adjusting module for adjusting rotation speed of seeding shaft, and a control module for controlling rotation speed of seeding shaft;
a positioning signal receiver fixed on a top of a cab, and configured to receive a geographic position signal, the positioning signal receiver being connected with the decision module for theoretical rotation speed of the drive motor, the decision module for theoretical rotation speed of drive motor being configured to convert the geographic position signal into 
a theoretical seeding amount Q in the area by a look-up table method according to O = f(N,,E,,), where N, is a north latitude coordinate of the planter and E, is an east longitude coordinate of the planter;
a speed sensor mounted on a drive wheel of the planter to measure the rotation speed of the drive wheel of the planter; the speed sensor being connected with the unit speed fusion module, and the drive wheel rotation speed n,, of the planter at the uth sampling period being used as an input of the unit speed fusion module;  
an acceleration sensor installed on a cross beam of the planter frame,


    PNG
    media_image1.png
    666
    946
    media_image1.png
    Greyscale
n,-1 18 the drive wheel rotation speed of planter at the (u-1)th sampling, round/min; when u equals to 1, m9 equals to 0;
D is the drive wheel diameter of the planter, m:;
a, is the acceleration rotation speed of the planter at the wth sampling, m/s’;
V,.1 is the speed of planter at (u-1)th sampling, m/s; when w equals to 1, vg equals to 0;
u is the current sampling number of times, 1<u<m, m is the total sampling number of times, and sampling period T is the time interval from (u-1)th sampling to uth sampling, and T is a constant;
wherein flow rate sensors are installed on each seeding opening of planter for
measuring the flow rate of each seeding opening; said flow rate sensors being
 connected with the seeding flow rate monitoring module and the flow rate on each

    PNG
    media_image2.png
    647
    958
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    721
    937
    media_image3.png
    Greyscale


 inference module, in which the rotation speed deviation e, is obtained by the actual rotation speed nRof the drive motor and the theoretical rotation speed niof the seeding shaft via differential gate operation, 
wherein the controlling parameter tuning module is connected with a rotation speed deviation inference module, the rotation speed deviation e, is inputted to the controlling parameter tuning module; through the calculation of fuzzy neural network, a proportional coefficient K, an integral coefficient Ki and a differential coefficient Kat the uth sampling are obtained, wherein: 

    PNG
    media_image4.png
    483
    725
    media_image4.png
    Greyscale


where e, is a rotation speed deviation at the uth sampling; Ae, is a variable of the rotation speed deviations between two adjacent sampling periods, 
and eg is the initial value and eg equals to 0; m, is a mean value of the jth fuzzy subset corresponding to the rotation speed deviation e,, 7 is a number of fuzzy subsets corresponding to the rotation speed  m', is a mean value of the kth fuzzy subset corresponding to the variable of the rotation speed deviation Ae,; k is the number of the fuzzy subsets corresponding to the variable of the rotation speed deviation Ae,, and the optimal interval is {keN|S<k<1l}; O; is a standard deviation of the jth fuzzy subset corresponding to rotation speed deviation e,; O'; is a standard deviation of kth fuzzy subset corresponding to rotation speed deviation variable Ae,; Pp Or is a corrected weight coefficient of the proportional parameter; Orn is a corrected weight coefficient of the integral parameter; Or ; a . ; is a corrected weight coefficient of the differential parameter; wherein the controlling parameter tuning module is connected with the adjusting module for rotation speed of seeding shaft, the proportional coefficient KP, the integral coefficient Kj, the differential coefficient K¢, at the wth sampling are used as the input of the adjusting module for adjusting rotation speed of seeding shaft; the rotation speed deviation inference module is connected with the adjusting module for adjusting rotation speed of seeding shaft, and the rotation speed deviation e, is used as the input of the adjusting module for adjusting rotation speed of seeding shaft; the adjusting module for rotation speed of seeding shaft converts the input proportional coefficient K;, the integral coefficient Ki, the differential coefficient K2 and the rotation speed deviation e, at the uth sampling into the output of adjusting speed nj by the incremental PID algorithm, wherein: 

    PNG
    media_image5.png
    594
    957
    media_image5.png
    Greyscale
”,

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668